Title: Patrick Gibson to Thomas Jefferson, 13 March 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 13th March 1814
          I wrote to you on the 2nd inclosing $100 in small notes, and have since received your favor of the 3d together with the blank sign’d—although, my not having received it in time to renew your note due in bank has caused me no inconvenience, it might have been otherwise, and to guard against my negligence in future, as well as accidents by the mail &c, I think it adviseable to adopt the plan you propose, and for that purpose inclose you two notes for your signature—Flour instead of getting better is becoming daily more unsaleable, it is dull even at 4½$ from the prevalence of the opinion, even among those most sanguine in their expectations as to peace that it will come too late to save the present crop. I have just received instructions to sell at that price—With great respect I am
          Your obt ServtPatrick Gibson
        